Citation Nr: 0901388	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-21 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for lumbar spine strain.

2. Entitlement to an initial compensable rating for 
chondromalacia patella of the right knee.

3. Entitlement to an initial compensable rating for 
chondromalacia patella of the left knee.

4. Entitlement to an initial rating in excess of 10 percent 
for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to July 
1980, and from May 1985 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  Subsequently, the case was 
transferred to the RO in St. Petersburg, Florida.  In 
September 2007, the Board remanded this matter for further 
development.

As the veteran has perfected an appeal as to the initial 
ratings assigned for four of his service-connected 
disabilities, the Board has characterized these issues in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  VA must make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  Assistance shall include obtaining a 
medical examination or opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In the September 2007 remand, the Board requested that the RO 
arrange for the veteran to undergo a VA orthopedic 
examination in order to determine the severity of his 
service-connected low back, left and right knee, and right 
ankle disabilities.  A new VA examination was requested 
because the veteran contended in his April 2004 substantive 
appeal that his symptoms were worse than those reported in 
the February 2004 VA examination and because the February 
2004 VA examiner was not able to review the claims file 
before or during the examination.  In Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991), the United States 
Court of Appeals for Veterans Claims held that the duty to 
assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."

On remand, the veteran was sent a notice of the VA 
examination scheduled for August 4, 2008.  A copy of the 
undated notice is in the claims file and shows that this 
notice was sent to the veteran's former address on Condor 
Drive in the Florida city where he has resided.  This notice 
was returned by the post office in July 2008 with the 
notation that the veteran had not lived at the Condor Drive 
address since 2005.  Subsequently, the veteran failed to 
appear for the August 2008 VA examination.  In December 2008, 
the veteran's service representative located the veteran's 
current address on Chesapeake Trail in the same city and 
argued to the Board in a brief on the veteran's behalf that 
that the case should be remanded to allow an opportunity for 
the veteran to report for the VA examination.

The Court has held that VA may rely on the "last known 
address" shown of record, see Thompson v. Brown, 8 Vet. App. 
169, 175 (1995).  The burden is on the appellant to keep VA 
apprised of his whereabouts; if he does not do so, there is 
no burden on the part of the VA to "turn up heaven and earth 
to find [the appellant]".  See Hyson v. Brown, 5 Vet. App. 
262 (1993).  However, since the last VA examination of record 
is now nearly five years old and the veteran's representative 
apparently has provided VA with the veteran's current 
address, the Board will remand this matter again for the 
scheduling of a proper VA examination.  

In addition, the RO also should obtain and associate with the 
claims file all outstanding VA and private medical records 
connected with the veteran's claims.  On remand, the RO 
should contact the veteran and his representative for 
information about all medical providers who treated the 
veteran for his lumbar spine, right ankle, and knee disorders 
in order to obtain medical records not found already in the 
claims file.  Copies of the veteran's medical records in the 
claims file from the Naval Hospital in Pensacola, Florida, 
are dated to October 2002.  On remand, the RO should obtain 
any additional records from this facility that are pertinent 
to the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008), and as interpreted by the 
United States Court of Appeals for 
Veterans Claims and the United States 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.  

2.  The RO should contact the veteran and 
his representative and request the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA, who treated the veteran for 
the lumbar spine, knee, and right ankle 
disorders since his separation from 
service in 2002, and which have not 
already been made a part of the record.  
Of particular interest are any outstanding 
records of evaluation and/or treatment of 
the veteran's knees, back and right ankle 
from the Naval Hospital in Pensacola, 
Florida, for the period from October 2002 
to the present.  After the veteran has 
signed any appropriate releases, the RO 
should obtain and associate with the 
claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative should be notified of 
unsuccessful efforts to procure records in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  After all available records are 
associated with the veteran's claims file, 
or the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination by an orthopedist 
to determine the severity of his service-
connected low back, left and right knee, 
and right ankle disorders.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The examiner 
should also determine whether the low 
back, left or right knee, or right ankle 
disability is manifested by flare ups, 
weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry 
should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
flare ups, weakened movement, excess 
fatigability, incoordination, or pain.

With regard to the knees, the physician 
should also report whether there is 
recurrent subluxation or lateral 
instability, and if present, its severity.  
The examiner should also note the absence 
or presence of degenerative joint disease 
in either knee.  With regard to the right 
ankle, the physician is to render an 
opinion as to whether the disability is 
slight, moderate, or marked.

These findings are needed to evaluate the 
disabilities in accordance with court 
decisions and criteria contained in VA's 
Rating Schedule.  38 C.F.R., Part 4.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination sent to his current 
address.  A copy of all notifications must 
be associated with the claims file.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claims.

5.  The RO must review the claims file and 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




